DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-22 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an electrochromic device comprises each of the anode terminals constitutes a terminal pair in combination with one of the cathode terminals, and at least part of a first application period in which the drive means applies a voltage to a first terminal pair that is one of the terminal pairs and at least part of a second application period in which the drive means applies a voltage to a second terminal pair that is another one of the terminal pairs are not overlapped with each other; (claim 15) an electrochromic device comprises first anode terminal and first cathode terminal constitute a first terminal pair, and second anode terminal and second cathode terminal constitute a second terminal pair, the drive means applies only a first voltage and a second voltage, the first voltage is a voltage between the first anode terminal and the first cathode terminal, the second voltage is a voltage between the second anode terminal and the second cathode terminal; (claim 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN TRA/Primary Examiner, Art Unit 2872